Gill, J.
— This case is here on a second appeal. Its former disposition is reported in 41 Mo. App. 295. The suit is for the value of a mare run over and killed *225by one of tbe defendant’s freight trains at a station called Harris. As will appear by consulting our first opinion, we sustained the former appeal of the railroad company, reversed the judgment and remanded the cause, because of an erroneous instruction on the merits of the case. Another trial has been had in the circuit-court, resulting as before in a verdict and judgment for plaintiff in the sum of $100, and the defendant has again appealed.
I. After a careful consideration of this record we are unable to discover any substantial ground for again sending this case back. On practically the same evidence as here presented, we declared, at the former hearing, the casé to be one of ordinary common law negligence — as one of that class where the railroad company is liable only for a failure to make every reasonable exertion to avoid injury to the animal after discovering its perilous condition. So we remanded the cause with this specific advice as to a future trial: “The jury should have been told that if those operating the train discovered the perilous condition of the mare in time to have averted the injury by the use of every reasonable effort at their command, consistent with the safety of the-train, etc., but failed to do so, and injury thereby resulted, then plaintiff should recover.” The circuit court has, on this second trial, conformed strictly to the opinion heretofore given — has, on evidence fully justifying it, submitted the case to the jury in the manner indicated, and- we must, therefore, consider this controversy as finally settled.
We have not passed unnoticed the objection, now interposed, as to the sufficiency of plaintiff’s petition. Although the complaint is clumsily and .inartificially drawn, yet we think it sufficient. It is good as a general charge of negligence in operating the train in question. It has been repeatedly declared, “that a *226general averment of negligence is sufficient, and that an allegation, specifying the act, the doing o'f which caused the injury, and averring generally that it was negligently and carelessly done, will suffice.” Mack v. Railroad, 77 Mo. 232; Schnieder v. Railroad, 75 Mo. 295; Sullivan v. Railroad, 97 Mo. 113; Pope v. Cable R’y Co., 99 Mo. 400; 1 McQuillin’s Pleading and Practice, sec. 305.
Much said in the petition as to the construction of the wire fence along the track where the mare was injured, etc, may be rejected as mere surplusage, and so the parties treated it at the trial. The petition was regarded as one charging negligence in operating the train and carelessly running over the mare when the same could have been avoided by the exercise of proper care after the situation of the mare was discovered.
The judgment will be affirmed.
All concur.